Journal Entries: (i) May 10, 1831: libel filed, time fixed for trial, notice ordered published; (2) June 6, 1831: publication proved, proclamation made, motion for judgment; (3) Dec. 6, 1831: petition for release of property presented, testimony heard, attendance of witnesses proved; (4) May 17, 1833: motion for leave to file claim argued and submitted; (5) May 18, 1833: claimant admitted to prosecute claim, bond filed and approved; (6) June 28, 1833: demurrer to claimant’s plea filed, rule to join; (7) Jan. 16, 1834: demurrer argued; (8) Jan. 17, 1834: demurrer argued, submitted; (9) March 21, 1834: demurrer overruled, leave given to withdraw demurrer and to reply; (10) June 5, 1834: motion for continuance granted, rule for commission to take depositions; (11) June 6, 1834: attendance of witnesses proved; (12) Jan. 6, 1835: continued.
Papers in File (1831-34): (1) Libel; (a) published notice, proof of publication, proof of posting! (3~4) subpoenas; (5) record of testimony taken before clerk on petition for release of property; (6) affidavits of Ora Sprague, Daniel Botsford, Charles Berczy, William Williams, Gabriel Mullett, Dominick O’Donnell, and Jean Bte. Delisle—exhibit B referred to in paper 5; (7) testimony of Joseph Hammond, Louis Northrop, Jean B. Vallée, and Andrew Mack— exhibit D referred to in paper 5; (8) letter— Treasury Department to clerk; (9) Treasury decision; (10) letter—Treasury Department to clerk; (11) claim; (12) claimant’s bond; (13) claimant’s plea; (14) demurrer, joinder; (15) replication; (16-17) subpoenas; (18) affidavit for continuance; (19) draft of journal entry.
File No. 58.